— Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Peck, J.), rendered March 14, 2008, convicting him of manslaughter in the first degree and criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his plea of guilty was not voluntary because it was coerced is unpreserved for appellate review, since he did not move to withdraw his plea on that ground or raise this issue before the Supreme Court (see CPL 470.05 [2]; People v Johnson, 70 AD3d 721 [2010]; People v Antoine, 59 AD3d 560 [2009]; People v Perez, 51 AD3d 1043 *718[2008]). In any event, the Supreme Court’s remarks during the plea proceedings regarding the defendant’s possible sentence exposure were he to proceed to trial were informative, not coercive (see People v Bravo, 72 AD3d 697, 698 [2010]; People v Miranda, 67 AD3d 709, 710 [2009]; People v Pagan, 297 AD2d 582 [2002]; People v Samuel, 208 AD2d 776 [1994]). Rivera, J.P., Florio, Dickerson, Hall and Roman, JJ., concur.